PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kilmer et al.
Application No. 14/625,430
Filed: 18 Feb 2015
For: REMOTE ASSESSMENT OF EMOTIONAL STATUS

:
:
:	DECISION ON PETITION
:
:
:


This decision is in response to the petition to withdraw the holding of abandonment under 37 CFR 1.181, filed January 25, 2021. This is also a decision on the petition to revive under 37 CFR 1.137(a) filed February 18, 2021.

The application became abandoned February 19, 2021 for failure to timely submit a proper reply in furtherance of the Decision on the Request for Rehearing issued December 17, 2020. The Notice of Abandonment was prematurely mailed January 4, 2021.

DECISION UNDER 37 CFR 1.181

A Patent Board Decision was issued August 25, 2020. On October 26, 2020, Appellants timely filed a Request for Rehearing. A decision on the Request for Rehearing was issued December 17, 2020. In accordance with 37 CFR 90.3(b)(1), a timely request for rehearing will reset the time for appeal or civil action to no later than sixty-three (63) days after action on the request. The Notice of Abandonment was issued January 4, 2021, prior to the expiration of the sixty-three (63) day period for which appellant was afforded to seek judicial review.

Petitioners argue that the Notice of Abandonment is in error. Petitioners’ arguments have been carefully considered. It can be found that the Notice of Abandonment was prematurely issued on January 4, 2021. However, the record does not reflect that on or before February 18, 2021, appellant sought judicial review or filed a request for continued examination pursuant to 37 CFR 1.114. Accordingly, the application is in fact abandoned as a matter of law and the holding of abandonment will not be withdrawn. See, 35 USC 133.

In view thereof, the petition to withdraw the holding of abandonment is DISMISSED.

Any request for reconsideration must be accompanied by sufficient evidence of a timely filed reply in response to the Decision on the Request for Rehearing issued December 17, 2020.

DECISION UNDER 37 CFR 1.137(a)

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) required the petition fee; (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See, MPEP 711.03(c)(II)(C) and (D).

The instant petition fails to satisfy requirement (1) set forth above. Petitioners assert that the intended “reply” is the Request for Rehearing filed October 26, 2020. As acknowledged by petitioners, the Decision on the Request for Rehearing was issued December 17, 2020.

In view thereof, the petition to revive under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration must be accompanied by the required reply.

Any request for reconsideration of this decision must be submitted within TWO MONTHS of the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. Any request for reconsideration should be titled “Request for Reconsideration under 37 CFR 1.137(a) and/or 1.181.”

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions